[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                           FILED
                                                              U.S. COURT OF APPEALS
                   ------------------------------------------- ELEVENTH CIRCUIT
                                                                FEBRUARY 13, 2008
                                No. 07-11770
                                                                 THOMAS K. KAHN
                          Non-Argument Calendar
                                                                      CLERK
                   --------------------------------------------

                        Agency Nos. A95-899-984
                             A95-899-985

JOSE EDUARDO RUIZ,
ISABEL GRACIELA AVILES DE RUIZ,
VERONICA ESTHER RUIZ,
FRENANDA RUIZ,

                                                            Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.

                      --------------------------------------
                 Petition for Review of a Decision of the
                       Board of Immigration Appeals
                      --------------------------------------

                            (February 13, 2008)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       Jose Eduardo Ruiz, his wife Isabel de Ruiz, and their minor children

Veronica and Fernanda Ruiz, natives and citizens of Peru,1 petition for review of

the affirmance by the Board of Immigration Appeals (“BIA”) of the decision of the

Immigration Judge (“IJ”). The decision denied asylum, withholding of removal,

and relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”). No reversible error

has been shown; we dismiss the petition in part and deny it in part.

       We first must determine to what extent we have jurisdiction over Ruiz’s

petition. Chacon-Botero v. U.S. Attorney Gen., 427 F.3d 954, 956 (11th Cir.

2005) (we are “obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking”). On appeal, Ruiz argues that he demonstrated

changed circumstances to excuse his untimely asylum application and otherwise

makes arguments about his eligibility for asylum. But we do not have jurisdiction

to consider Ruiz’s asylum claims because the IJ and the BIA concluded that his

asylum application was untimely and that he failed to demonstrate an exception to

the filing deadline contained in 8 U.S.C. § 1158(a)(2)(B). Chacon-Botero, 427




   1
    Ruiz included his wife and children as derivatives in his asylum application; so our decision
about Ruiz also applies to them.

                                               2
F.3d at 957 (we lack jurisdiction, under section 1158(a)(3), to review an IJ’s

timeliness ruling).

       Ruiz also argues that the IJ erred in denying him CAT relief. But we lack

jurisdiction to consider this claim because Ruiz did not raise it in his appeal to the

BIA; so he has not exhausted his administrative remedies on this claim. 8 U.S.C.

§ 1252(d)(1) (we “may review a final order of removal only if . . . the alien has

exhausted all administrative remedies available to the alien as of right”);

Amaya-Artunduaga v. U.S. Attorney Gen., 463 F.3d 1247, 1250-51 (11th Cir.

2006) (we lack jurisdiction to review a claim unexhausted before the BIA, even if

the BIA has sua sponte addressed it).2 Accordingly, we dismiss the petition for

review of claims for asylum and CAT relief.

       So, we have jurisdiction over Ruiz’s petition for review only of a claim for

withholding of removal. Ruiz sought relief based on his membership in a

particular social group -- those who would speak out against the corrupt activities

of former government official Vladimiro Montesinos and his cohorts.3 Montesinos


   2
     Even if we did have jurisdiction over Ruiz’s CAT relief claim, he has waived appellate review
of it by merely citing the relevant law and making only a generalized allegation of error. See Bayro
v. Reno, 142 F.3d 1377, 1379 (11th Cir. 1998) (concluding that when a party fails to address an
argument in their brief, they have abandoned it and waived their right to judicial review of it).
  3
   In his asylum application, Ruiz indicated that he sought relief based on his political opinion. But
at his asylum hearing, Ruiz clarified that he sought relief based only on his membership in a
particular social group.

                                                  3
was the former head of Peru’s intelligence agency and assistant to former

president Alberto Fujimori. The record indicates that, in 1998 and 1999, Ruiz

received death threats on several occasions from his employers Luis, Alberto, and

Wilfredo Venero (“the Venero brothers”) -- who were cousins and alleged cohorts

of Montesinos -- based on Ruiz’s implication in a corruption investigation of their

company about government contracts. During the investigation, the Venero

brothers forced Ruiz to testify -- by threat of death and harm to his family in

addition to physical assault -- in a certain way to government officials. Both the

company and Ruiz eventually were exonerated at the end of 1999.

      Ruiz also claimed to be a member of the political party of then-president

Fujimori and that, based on his political activities in Fujimori’s 2000 re-election

campaign, he feared reprisal from Montesinos. Records submitted by Ruiz

indicate that Montesinos is in prison because of several suspected corrupt

activities, but commands his supporters from prison in an effort to prevent more

anti-corruption investigations. Ruiz indicated the he feared returning to Peru

because of the Venero brothers and Montesinos and his mafia.

      The IJ denied Ruiz withholding of removal because the mistreatment he

suffered was not on account of an enumerated ground, but instead was the product

of a private business matter involving possible extortion. In his appeal to the BIA,

                                          4
Ruiz asserted that he was part of a particular social group of “men threatened by

Vladimiro Montesinos, participating in social activities designed to better the lives

of other similarly situated individuals.” The BIA rejected this theory, concluding

that Ruiz had not provided evidence of activities designed to better the lives of

others and that the threats he received from the Venero brothers were not on

account of Ruiz’s association with a particular social group or political opinion,

but instead because of a single corruption investigation of the Venero brothers’s

company.

      We review the decisions of the IJ and the BIA in this case. See Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (noting that we review the BIA’s

decision; but “[i]nsofar as the [BIA] adopts the IJ’s reasoning, we will review the

IJ’s decision as well”). An IJ’s factual determination that an alien is unentitled to

relief “must be upheld if it is supported by substantial evidence.” Mazariegos v.

U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). “To reverse the IJ’s

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      An alien seeking withholding of removal must show that his life or freedom

would more likely than not be threatened upon return to his country because of his

race, religion, nationality, political opinion, or membership in a particular social

                                          5
group. Id; see also 8 U.S.C. § 1231(b)(3). An alien bears the burden of

demonstrating that he more-likely-than-not would be persecuted or tortured upon

his return to the country in question. Mendoza, 327 F.3d at 1287.

       In his brief, Ruiz cites the relevant law for withholding of removal, and

states that he has established eligibility for relief under controlling caselaw based

on his membership in a particular social group.4 But he does not show how the

mistreatment he received was on account of his alleged membership in an

opposition group to Montesinos or how the conduct complained of was not merely

about a private business matter and possible extortion. While Ruiz fears reprisal

from Montesinos if he returns to Peru, nothing in the record evidences that he ever

directly was threatened by Montesinos or that Ruiz would be singled out by him

upon return to Peru. See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1231

(11th Cir. 2005) (“The applicant must also establish a causal connection between

the [statutory factor] and the feared persecution, presenting specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution on

account of such [a factor].”) (internal quotation omitted). He also provided no


   4
    Ruiz also asserts that he suffered persecution based on his membership in group of “persons
whose immutable ideological anti-corruption beliefs place them in danger of those who may be
prosecuted as a result of ingrained beliefs.” To the extent that Ruiz is now asserting a new social
group, we are without jurisdiction to consider it because he did not raise it before the BIA.
See Amaya, 463 F.3d at 1250-51.

                                                6
evidence of a connection between Montesinos and the investigation of the Venero

brothers’s company other than his own conclusory testimony. In addition, nothing

evidences that the extortion and threats by the Venero brothers were on account of

Ruiz’s opposition to Montesinos. Therefore, because the evidence does not

compel us to conclude that Ruiz is entitled to relief, we deny his petition for

review of his claim for withholding of removal.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          7